Per Curiam.
The court may, before trial, in furtherance of justice, permit a plaintiff to amend his complaint by abandoning the cause of action alleged, and including in the amended pleading one or more causes of action of a different class, subject only to the restriction that they all belong to the same-class, and are narrated by the summons. Brown v. Leigh, 49 N. Y. 78. The plaintiff herein obtained leave to withdraw the cause of action on what is-called the “first” undertaking on appeal, and to continue it on what is denominated the “second.” undertaking on appeal. Both causes of action were on contract; were given to secure the same judgment; and the parties thereto-were the same on each obligation. The court had power to grant the amendment; and, as the discretion was not abused, the order appealed from must be affirmed. As the terms imposed as a condition, $15, were light, the affirmance will be without costs.